     Case 2:17-cv-00604-MCE-AC Document 25 Filed 06/10/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11       SIDNEY ROSS DEEGAN, III,                       No. 2:17-cv-0604 MCE AC P
12                       Petitioner,
13            v.                                        ORDER
14       PEOPLE OF THE STATE OF
         CALIFORNIA,
15
                         Respondent.
16

17           Petitioner has requested a sixty-day extension of time to file objections to the May 19,

18   2020 findings and recommendations. The request will be granted. Given the length of the

19   requested extension, no further extensions of time will be granted absent a showing of

20   extraordinary cause.1

21           Accordingly, IT IS HEREBY ORDERED that:

22           1. Petitioner’s request for an extension of time (ECF No. 24) is granted; and

23   ////

24   ////

25   ////

26
     1
27     Petitioner is informed that in order to obtain the district judge’s independent review and
     preserve issues for appeal, he need only identify the findings and recommendations to which he
28   objects. There is no need to reproduce his arguments on the issues.
                                                         1
     Case 2:17-cv-00604-MCE-AC Document 25 Filed 06/10/20 Page 2 of 2

 1         2. Within sixty days from the service of this order petitioner may file objections to the
 2   May 19, 2020 findings and recommendations.
 3   DATED: June 10, 2020
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
